department of the treasury internal_revenue_service tege eo examinations mail stop dal commerce st dallas texas tax_exempt_and_government_entities_division numbe release date uil code date date taxpayer_identification_number person to contact employee identification_number employee telephone number phone fax certified mail - return receipt dear this is a final adverse determination regarding your exempt status under sec_501 c of the internal_revenue_code our favorable determination_letter to you dated august 19xx is hereby revoked and you are no longer exempt under sec_501 c of the code effective august 20xx as of august 20xx you are exempt under sec_501 c of the code the revocation of your exempt status under sec_501 c of the code was made for the following reason s organizations described in code sec_501 c and exempt under sec_501 a must be both organized and operated exclusively for exempt purposes on august 20xx you merged with another were commercial enrollees this income from commercial enrollees caused you to no longer be operated exclusively for exempt purposes under sec_501 of the code you voluntarily filed form_1024 and were recognized as exempt under code sec_501 effective on august 20xx recipients after the merger a substantial portion of your premiums were paid_by prior to this merger of your enrollees contributions to your organization are no longer deductible under sec_170 after july 20xx you are still required to file information returns on form_990 if you decide to contest this determination under the declaratory_judgment provisions of sec_7428 of the code a petition to the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia must be filed before the t day after the date this determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing petitions for declaratory judgments by referring to the enclosed publication you may write to the united_states tax_court at the following address united_states tax_court second street nw washington dc you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at telephone we will notify the appropriate state officials of this action as required by code sec_6104 you should contact your state officials if you have any questions about how this final_determination may affect your state responsibilities and requirements if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely margaret von lienen director eo examinations enclosures publication internal_revenue_service tax_exempt_and_government_entities_division exempt_organizations examination sec_11 commerce street ms dal dallas tx department of the treasury date date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax manager's name id number manager's contact number response due_date certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 c of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action- sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren't an organization described in sec_501 c after we issue the final revocation letter we'll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code if we don't hear from you if you don't respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies letter rev catalog number 34809f effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn't apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn't a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you letter rev catalog number 34809f thank you for your cooperation enclosures report of examination form_6018 publication publication sincerely nanette m downing director eo examinations letter rev catalog number 34809f a issue should revoked b facts federal_income_tax exemption be was originally incorporated in 19xx and commenced operations as a for profit corporation in 19xx effective on may 20xx the original articles of incorporation as amended were restated with reorganized as a nonprofit membership corporation and in 20xx as tax exempt under sec_501 of the internal_revenue_code code whose sole member is a nonprofit corporation tax exempt under sec_501 of the code a holding_company of various entities is a state licensed health_maintenance_organization and arranges for the provision of comprehensive medical services to persons in specific counties who subscribe as recipients of state or federal health benefits as of january 20xx also arranges for the provision of various commercial healthcare coverage to individuals and group subscribers arranges healthcare services to subscribers through contracts with various physician groups hospitals and other healthcare providers has not indicated it requested from the irs a ruling on the tax implications for its newly instituted commercial line from the audited financial statements prepared by the accounting firm of lipage from promotion material u covers businesses residents in counties throughout northern southeast and mid- and the health plan's provider network includes more than hospitals big_number physicians and other health care providers on august 20xx a nonprofit membership_organization entered into a membership interest transfer agreement with purchased whereby ' a nonprofit membership_organization fordollar_figure from which was the sole corporate member of of in accordance with this agreement became the sole corporate member is also an arranger granted tax exempt status as a sec_501 organization in 19xx subsequent to the purchase and also effective august 20xx merged into effective with this merger the corporate entity of ceased to exist effective august 20xx restated its articles of incorporation and bylaws renaming as and as the sole corporate member of the plan has not indicated it requested from the irs a ruling on the affect if any as to its former sec_501 tax exempt status or the sec_501 tax exempt status of the entity it merged into in calendar_year cy 20xx had total enrollment individuals groups and medicaid of of which were individuals in cy 20xx out of in total 21page enrollment were individuals in cy 20xx out of in total enrollment were individuals in cy 20xx total commercial premiums amounted to of overall premiums of overall expenses and of overall enrollees in cy 20xx total commercial premiums amounted to of expenses and o of enrollees in cy 20xx the newly converted total commercial premiums amounted to dollar_figure dollar_figure dollar_figure of expenses and dollar_figure o of enrollees shows the following information for the audited period cys 20xx-20xx average gross_receipts ofdollar_figure i average net_income almost entirely from the program ofdollar_figure average net surplus ofdollar_figure i average compensation including fringe_benefits paid to officers directors trustees key employees and highly compensated employees ofdollar_figure average commissions paid to the sales force ofdollar_figure and per state of annual statements 3ipage no contributions received excerpts from board_of directors meetings february 20xx stated initiatives include an email blast that went out to big_number agents informing them of joining commercial network sales staff are receiving quote requests from larger employer groups over employees significant membership growth with so state of added he expect sec_1 to the state increasing employee contribution employees due percentage to other potential business includes seeking approval from the ua w to facilitate opportunities with ua w represented employer groups april 20xx stated that is financially healthy has the lowest administrative cost of any in the state stated the new community originally anticipated a state of agency approval by march 20xx is still conducting their review of application staff is anxious to receive approval to minimize the use_tax being levied on the commercial premium filed forms and filed annual statements with the state of 41page stated has indicated they are impressed with performance and are interested in a partnership june 20xx stated initiatives are in place to lower medical and administrative costs as well as increasing membership stated the sales department is delighted with the newest addition to sales business development specialist was hired may 20xx to handle general sales and communications with employer groups stated experience and education will have a strong impact on increasing commercial membership august 20xx stated we are at the final stages of receiving our certificate of authority however new information has come to light that is resulting in a change_of plans the federal reform changes effective march 20xx will adversely impact the new from being a grandfatheredn plan and tax exempt additionally the new will have to pay a higher rate of federal reform tax therefore the board supported keeping commerciaj and members in the single current at this time an appeal will be made to the department of treasury for a declarative ruling whether the use_tax is applicable on commercial premium legal counsel has issued an 5i page opinion to and believes it is not taxable this position varies from the depart ment of community health staff recommend finalizing the new commercial application process but leaving it as a nshe company with no membership or premium this will allow us the greatest flexibility if the use_tax appeal is lost or federal reform makes other changes that would support our activating this second described the new initiatives being undertaken by staff in an effort to expand- business and market growth reviewed strategic opportunities and an analysis of major competitors stated and the department of technology management and budget dtmb released an rfp in june to participate in the new federal reform high risk_pool participants eligible for this program must be non-elderly people younger than who are not insured and who have been rejected for health insurance because of a chronic health problem the policies are to provide coverage until 20xx when most major health overhauls including state-run insurance exchanges are to begin after careful review declined to bid the financial risk was deemed to great and could not answer many questions because health and human services had not yet defined the program parameters only two 6ipage bid and our understanding is has since rescinded their bid october 20xx stated the sales department has been restructured to get more of the staff involved in selling commercial product marketing initiatives include targeting larger employer groups and doing a media blitz stated membership is growing in county and new enrollment prospects for january 20xx include big_number members of the school employees retirement_system and city of employees august 20xx reviewed fy 20xx budget highlighting projections of membership operating margins and revenue for commercial medicaid and fully insured products february 20xx stated has the opportunity to lease building space in se stated expanding operations in se will support its business growth in the se region stated lighted signage will be atop the building which will effectively advertise and be seen clearly from 71page stated prospective business groups include the city of and county a follow up meeting with is scheduled this week stated he is confident growing reputation cost-effective and flexible benefit plans will begin to attract large employer groups apri 20xx stated the clean opinion audit results by are the highest opinions offered stated balance_sheet is in terrific shape has the lowest administrative cost of any in the state and has done a terrific job in maintaining and controlling operating_expenses stated new sales executives have been hired trained and in the field meeting with prospective employer groups the sales team is providing quotes on a daily basis with many of the requests coming from large employer groups in the s e region stated he is confident the branding of name and its growing reputation will begin to attract large employer groups stated the city of announced they will continue to offer but discontinue offering new business prospects include employees and county including city and school a meeting is scheduled next week with the city of east which has over employees and approximately covered lives 8ipage june 20xx reviewed a health plan performance comparison of and all other showing membership revenue expenses etc in both medicaid and commercia lines of business stated the enterprise branding initiative has helped increase commercial membership with new members enrolled stated there are sales representatives currently out in the field and with quotes submitted he expects commercial membership to exceed by july the state of enrollment begins in august stated the city of open and public schools have renewed their contracts new business prospects include the big_number in the state of in and october 20xx i firm reviewed fy xx draft budget highlighting projections of membership operating margins and revenue for commercial medicaid and fully insured products reviewed 20xx-20xx strategic measurements and achievements highlighting plans to increase market growth network expansion financial performance member and provider satisfaction quality utilization benchmarks and employee engagement 9ipage december 20xx stated one of the goals for 20xx is to reinvest a relationship with local to offer commercial product at the so state of open enrollment local headquarters is in but the union is statewide with over members in an information_document_request idr the agents made the following request at our december 20xx meeting a representative of stated the following in response to the agent's question concerning commercia line_of_business and why would continue in this line_of_business which so far has resulted in an overall loss started the commercial line in 20xx the employers with or more employees are the most lucrative profitable segment of this line but it is very difficult to gain a foothold into this segment which has resulted in having a large percentage of their commercial line consisting of employers with less than employees causing the overall losses also if the affordable_care_act will terminate its does not provide some relief then commercia line_of_business please indicate if this is an accurate statement and if not please modify accordingly i page gave the following response from vice president regulatory affairs the description of the challenges experienced by in the commercial line_of_business was not and was not intended to be an all encompassing explanation of experience in the commercial line additionally while believes that the affordable_care_act creates some new and significant changes in how commercial small_group and individual coverage are offered in the market and is hopeful that creates new opportunities for experience as a result of will not be the sole factor determining whether or not continues to offer commercial coverage in idr the agents made the following request at our december 20xx meeting the agents expressed their concerns with your medicaid line_of_business and the possibility that said line_of_business could jeopardize your tax exempt status while at present we believe neither party is ready to exchange position papers nevertheless the agents believe we should continue communicating on this matter if you concur then please arrange another meeting to continue our dialogue on this important topic llipage gave the following response is currently exempt under rc c and during the audit years was exempt under rc c does not concur that holding a meeting on the issue of medicaid and exemption would be useful at this time c law section sol a of the internal_revenue_code provides that an organization described in sec_501 is exempt from income_taxation sec_501 provides that an organization may be exempted from tax if it is organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1 c -l a l of the regulations provides that in order to be exempt under sec_501 an organization must be both organized and operated exclusively for one or more of the exempt purposes specified in that section if an organization fails to meet either the organizational_test or the operational_test it does not qualify for exemption sec_1 a l -l c defines a private shareholder or individuals as persons having a personal and private interest in the activities of the organization thus it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or i page his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1 c -l c l provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1 c -l c provides that a n organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1 c -l d l ii provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest to meet the requirement of this subsection the burden_of_proof is on the organization to show that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1 c -l d states in part that the term charitable in sec_501 includes relief of the poor and distressed or of the underprivileged advancement of religion advancement of education or science lessening of the burdens of government and promotion of social welfare by organizations designed to accomplish any of the above purposes i page sec_1_501_c_3_-1 provides that an organization may meet the requirements of sec_501 although it operates a trade_or_business as a substantial part of its activities if the operation of such trade_or_business is in furtherance of the organization's exempt_purpose or purposes and if the organization is not organized or operated for the primary purpose of carrying on an unrelated_trade_or_business as defined in sec_513 in determining the existence or nonexistence of such primary purpose all the circumstances must be considered including the size and extent of the trade_or_business and the size and extent of the activities which are in furtherance of one or more exempt purposes an organization which is organized and operated for the primary purpose of carrying on an unrelated_trade_or_business is not exempt under sec_501 sec_501 of the code provides exemption from federal_income_tax for c ivic leagues or organizations not organized for profit but operated exclusively for the promotion of social welfare and whose net_earnings do not inure to the benefit of any private_shareholder_or_individual sec_1 c -1 a i of the income_tax regulations states that an organization primarily engaged in promoting the common good and general welfare of the people of the community is operated exclusively for the promotion of social welfare this includes an organization operated primarily for bringing about civic betterments and social improvements sec_1_501_c_4_-1 ii explains that an organization whose primary activity is the carrying on of a business in a manner similar to for-profit organizations is not operated primarily for the promotion of social welfare i page revrul_54_394 1954_2_cb_131 stated that a nonprofit organization that provided antenna services only to its members to enable them to receive television reception was not exempt as a social_welfare_organization because the benefits were only available to members and not the community in general in revrul_62_167 1962_2_cb_142 a nonprofit organization whose primary activity was to retransmit tv signals which were available to any television in the community qualified for exemption under sec_501 c because its activities benefited the community in general distinguishing revrul_54_394 1954_2_cb_131 in which the television services were available only to members of the organization who paid membership fees and monthly maintenance charges this revenue_ruling described an organization that operated its system for the benefit of all television owners in the community and obtained memberships and contributions on a voluntary basis therefore the organization qualified for exemption under sec_501 c revrul_71_529 c b describes a nonprofit organization that provides assistance in the management of participating colleges' and universities' endowment or investment funds because the organization is performing an essential function for tax-exempt organizations for a charge substantially below cost it qualifies for exemption under sec_501 c revrul_72_369 1972_2_cb_245 concerns an organization formed to provide managerial and consulting services to unrelated sec_501 c organizations the organization enters into agreements with unrelated nonprofit_organizations to furnish managerial and consulting services on a cost_basis the ruling state sec_15 i page that providing managerial and consulting services on a regular basis for a fee is a trade_or_business ordinarily carried on for profit the fact that the services in this case are provided at cost and solely for exempt_organizations is not sufficient to characterize this activity as charitable within the meaning of sec_501 furnishing the services at cost lacks the donative element necessary to establish this activity as charitable accordingly the ruling holds that the organization's activities are not charitable and consequently the organizati9n does not qualify for exemption under sec_501 revrul_73_349 1973_2_cb_179 noted that an organization formed to purchase low-cost groceries for its members was not exempt as a social_welfare_organization even though membership was open to all individuals in the community the members paid for the cost of the food and a monthly service charge to cover operating costs it operated primarily for the private benefit of its members any benefits to the community were not sufficient to meet the requirement that it operate primarily for the common good and general welfare of the people of the community an organization provided sick benefits to its members and paid death_benefits to member's beneficiaries in revrul_75_199 1975_1_cb_160 only individuals in a particular ethnic group in a certain geographical area who were of good moral character and health could become members it was essentially a mutual self interest organization whose income provided direct and economic benefits to its members any benefit to the larger community was minor and incidental therefore it did not qualify for exemption under sec_501 of the code where the benefit from an organization is limited to that organization's members except i page for some minor and incidental benefit to the community as a whole the organization is not operated exclusively for the promotion of social welfare within the meaning of sec_501 of the code revrul_75_199 1975_1_cb_160 distinguishes mutual benefit societies from social welfare organizations by comparing revrul_54_394 with revrul_62_167 one organization only benefited its members who paid membership fees and monthly charges the mutual benefit society while the other organization made their services available to everyone in the community the social_welfare_organization revrul_76_419 1976_2_cb_146 held that a nonprofit organization that purchased blighted land in an economically depressed community converted the land into an industrial park and induced industrial enterprises to locate new facilities in the park through favorable lease terms that required employment and training opportunities for unemployed and underemployed residents in the area is operated exclusively for charitable purposes revrul_77_3 1977_1_cb_140 describes an organization formed for the purposes of leasing housing to a city at cost and providing all necessary repairs adequate winter heating security guards and other services normally associated with providing rental housing the city uses the housing to accommodate families whose homes or apartments have been destroyed by fire and the housing is furnished on a temporary basis pending relocation to permanent housing the temporary housing is furnished to families by the city at no charge and without regard to their ability to pay the revenue_ruling concludes that although the i page providing of free temporary housing to distressed persons in need of adequate housing is a charitable activity the organization is not exempt under sec_501 of the code because the city rather than the organization that is providing free housing the organization is merely leasing housing property and providing certain maintenance and other services in connection therewith to the city at cost in a manner similar to organizations operated for profit and is not itself engaged in charitable activities revrul_77_111 1977_1_cb_144 held that an organization formed to increase business patronage in a deteriorated area by providing information about the shopping opportunities is not operated for charitable purposes and is not exempt under sec_501 increasing business patronage and reviving lagging sales are not charitable purposes the organization in revrul_78_132 1978_1_cb_157 facilitated the exchange of personal services among its members which was open to all individuals in a particular community the members received economic benefit even though they did not use cash for payment every service had a corresponding credit hour amount which the organization tracked for each member the community realized minimal if any benefit from the organization the organization was a private cooperative enterprise that operated primarily for its member's economic benefit and was not exempt as a social_welfare_organization under sec_501 revrul_80_287 1980_2_cb_195 provides that a nonprofit lawyer referral service does not qualify for exemption under sec_501 the organization aided persons who did not have an attorney by helping them select one in i page exchange for a nominal service charge any attorney who was a member of a local bar association could apply for placement on the referral list in exchange for an application fee because a substantial purpose of the organization was aiding the legal profession the organization was not organized or operated exclusively for charitable purposes even though its lawyer referral service did provide some public benefit in revrul_98_15 1998_1_cb_718 the irs noted that not every activity that promotes health supports tax exemption under sec_501 for example selling prescription pharmaceuticals certainly promotes health but pharmacies cannot qualify for recognition of exemption under section c on that basis alone in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes the court found that a trade_association had an underlying commercial motive that distinguished its educational program from that carried out by a university and therefore the association did not qualify for exemption the tax_court found that an insurance_trust organization created to provide its members access to insurance at group rates was not exempt under sec_501 54_tc_1325 nonacq on different grounds 1974_ 2_cb_5 action on decision aod date the organization i page offered benefits only to its employer members and their employees w here the primary economic benefit from an organization is limited to that organization's members the organization is not operated exclusively for the social welfare within the meaning of the statute ld the organization did not have the requisite civic concern to constitute 'social welfare ' and therefore did not qualify for tax exemption under sec_501 similarly in 305_f2d_814 4th cir the fourth circuit held that a membership-based nonprofit corporation involved in providing housing mainly for war veterans did not qualify for exemption under sec_501 in so holding the court noted that social welfare may be defined as the well-being of persons as a community as opposed to just a subgroup of them and it concluded that the corporation did not meet this standard ld the court explained as follows lake forest does not propose to offer a service or program for direct betterment or improvement of the community as a whole it is not a charitable corporation in law or equity for its contribution is neither to the public at large nor of a public character lake forest does of course furnish housing to a certain group of citizens but it does not do so on a community basis it is a public-spirited but privately devoted endeavor its work in part incidentally redounds to society but this is not the 'social welfare' of the tax statute t he exemption granted to social welfare organizations is made in recognition of the benefit which the public derives from their social welfare i page activities and we think it only fair to determine a particular organization's right to an exemption largely on the basis of the effect its operations have on the public 331_f2d_923 2d cir in 338_f2d_526 2d cir the court affirmed denial of exemption to a membership corporation of female ready-to-wear buyers organized to promote the general good and welfare of members in the trade encourage friendly relations and give aid to members in distress membership even within the trade was restrictive as approximately of the applicants were turned down the services provided by the club such as employment facilities information about sources of supply lectures dinners installations publications and sick and death_benefits were all primarily if not exclusively for the club membership the court in 488_f2d_684 2d cir held that an organization did not promote the common good even though its activities benefited the community because only members could utilize its services it repaired damage to city streets its members caused in the course of their plumbing activities performing the repairs in proportion to the member's payment for the services however it would not repair damage created by non-member plumbers or other enterprises that burrow into the city streets in 70_tc_352 the tax_court considered an organization that provided consulting services to groups that were i page mostly sec_501 organizations the organization charged fees for its services set at or close to its own cost the court concluded that there was nothing to distinguish these activities from those of an ordinary commercial consulting enterprise and affirmed the service's denial of exemption under sec_501 in 72_tc_687 aff'd 625_f2d_804 cir the court held that while selling prescription pharmaceuticals to elderly persons at a discount promotes health the pharmacy did not qualify for recognition of exemption under sec_501 c on that basis alone because the pharmacy operated for a substantial commercial purpose it did not qualify for exemption under sec_501 c the organization in 759_f2d_792 loth cir provided property and casualty insurance to members of the church and their dependents if a member left the church the organization would cancel their insurance the court determined that the church did not promote social welfare because it sold insurance the organization operated as a mutual_insurance_company not as a church the court concluded that the presence of a substantial non-exempt purpose such as insurance for its members in return for premiums precluded the organization's exempt status under sec_501 c as an organization primarily engaged in the promotion of social welfare in 850_f2d_1510 11th cir a i page tax-exempt association of schools formed a_trust to provide health hospital disability life accidental death and dismemberment dental and prescription drug insurance to its member schools' employees and their dependents and beneficiaries citing 759_f2d_792 the court held that since the trust had a substantial private purpose of providing insurance to its members in return for premiums it was not an organization exclusively engaged in the promotion of social welfare under sec_501 c in 985_f2d_1210 cir the court held that a pre-paid health care organization that arranged for the provision of health care services only for its members benefited its members not the community as a whole and therefore did not further charitable purposes within the meaning of sec_501 c in 283_fsupp2d_58 d d c the court concluded that an organization did not qualify for tax-exemption under sec_501 c because it was operated for nonexempt commercial purposes rather than for exempt purposes among the major factors the court considered in reaching this conclusion was the organization's competition with for-profit commercial entities the extent and degree of below cost services provided the pricing policies and the reasonableness of financial reserves additional factors included whether the organization used commercial promotional methods such as advertising and the extent to which the organization received charitable donations i page 325_f3d_1188 cir involved an operator of health maintenance organizations hmos that served approximately one-quarter of utah's residents and approximately one-half of its medicaid population the court held that the organization failed to meet the community benefit standard to qualify for exemption under sec_501 c because its sole activity was arranging for health care services for its members in exchange for a fee the court said that providing health-care products or services to all in the community is necessary but not sufficient to meet the community benefit standard rather the organization must provide some additional benefit that likely would not be provided in the community but for the tax exemption and that this public benefit must be the primary purpose for which the organization operates the organization in vision service plan v united_states u s dist wl e d cal date provided eye care services to the employees of its subscriber companies vsp claimed that it was exempt under sec_501 c because it served broad segments of the community through direct services and charitable activities the court found that servicing small employers or rural subscribers did not equate to promoting social welfare additionally the services vsp provided for the medicaid medicare and healthy families contracts were profitable its charitable activities were insubstantial compared to its profits and the executive compensation packages cost-cutting measures and business practices with the public were operated in a manner similar to for-profit organizations i page d analysis sec_501 a exempts from income_taxation certain organizations including those described in sec_501 c ie organizations not organized for profit but operated exclusively for the promotion of social welfare the word exclusively as used in sec_501 has been interpreted to mean primarily see am women buyers club inc v united_states 338_f2d_526 2d cir likewise the treasury regulations provide that an organization is operated exclusively for the promotion of social welfare 11if it is primarily engaged in promoting in some way the common good and general welfare of the people of the community and is operated primarily for the purpose of bring about civil betterments and social improvements sec_1 c -1 a i the treasury regulations further provide that an organization is not operated primarily for the promotion of social welfare if its primary activity is carrying on a business with the general_public in a manner similar to organizations which are operated for profit sec_1_501_c_4_-1 as a result in order to qualify for exemption under sec_501 c is required to establish both that it operates primarily for the promotion of social welfare and that it is not conducting a business with the general_public in a manner similar to that of for profit organizations sec_1 c -1 a i and ii with the over arching requirement that if engaged in non-exempt activities said activities are only incidental and insubstantial 93_tc_596 if the activities are substantial exemption may be in jeopardy irrespective of the presence of other exempt purposes and all the facts and circumstances are to be considered in each particular case ld i page neither the internal_revenue_code the regulations nor the case law provides a general definition of insubstantial in this regard organizations may consider 227_f2d_907 ca-6 in which activities to influence legislation that represented of the organization's activities were held to be insubstantial for purposes of sec_501 and 500_f2d_1133 ct_cl cert 419_us_1107 in which lobbying_activities representing to of organization's expenditures were considered to be substantial while there is no statutory or regulatory percentage_test or other numerical threshold or ratio regarding nonexempt purposes a level of between and is often used a to threshold of sorts has been mentioned in such cases as 31_tc_1217 and in such nonprecedential irs rulings as ltr rul and ltr rul the same threshold also has been discussed in the legislative_history to sec_501 m regarding the provision of commercial insurance under the bill an organization described in sec_501 and of the code is exempt from tax only if no substantial part of its activities consists of providing commercial-type_insurance for this purpose no substantial part has the meaning given to it under present law applicable to such organizations see 500_f2d_1133 ct_cl seasongood v commissioner f 2d 6th cir c b part h_r rep an exemption from federal tax being a matter of legislative grace is a privilege not a right as a result a statute creating an exemption must be strictly construed and any doubt must be resolved in favor of the taxing power 505_f2d_1068 ca - 6th see also ihc health_plans inc supra quoting singler v johnson 394_us_741 and recognizing the principle that exemptions from taxation are to be construed narrowly an organization claiming exempt status bears the burden of proving that it satisfies all of the requirements of the exemption statute am ass'n of christian schs supra see also 290_us_111 a central consideration in determining whether an organization is operating primarily for the promotion of social welfare under sec_501 is whether the organization places barriers upon membership by the public at large it is well settled that an organization operating primarily for the benefit of its members rather than for the benefit of the community as a whole is not entitled to exempt status under sec_501 c for example in am women buyers club supra the second circuit held that a membership_organization consisting of a restricted_group of women buyers of ready-to-wear-apparel that had the stated purpose of promoting the welfare of ready-to-wear buyers throughout the country was not tax exempt where the majority of the benefits were for members the court accordingly concluded that the organization was not operated primarily for the promotion of social welfare in contracting plumbers co-op restoration corp v united_states supra the second circuit denied an exemption under sec_501 c to a plumbers' cooperative organized to repair damages to city streets as the result of plumbing activities where the benefits were directly proportional to the member's financial involvement in the cooperative the court found that the organization provided substantial and different benefits to both the public and its private members i page and that we therefore cannot say that it is 'primarily' devoted to the common good as required by even the most liberal reading of sec_501 ld see also new york state ass'n of real_estate bds group ins fund supra insurance_trust established to acquire group health and life_insurance benefits exclusively for members of real_estate association did not primarily promote social welfare mutual aid ass'n of the church of the brethren supra to the same effect association providing property insurance exclusively to church members was primarily acting as an insurance_company in vsp the district_court observed that vsp does not provide medical services but simply arranges for the provision of services to its subscribers entity that merely arranged health care services held not to be engaged in activities that promote health care even if vsp is engaged in promoting health care that activity would not mandate a finding that vsp is primarily engaged in the promotion of social welfare although it is true that the promotion of health can be a charitable purpose not every activity that promotes health supports tax exemption ihc health_plans inc supra n umerous for-profit enterprises offer products or services that promote health what matters for purposes of exempt status under sec_501 is whether the organization primarily promotes the common good rather than merely the welfare of a private group the district_court found that vsp's services are most beneficial to its private paying members the subscribers and enrollees see am ass'n of christian schs voluntary employees beneficiary ass'n welfare plan trust supra trust providing health dental and other insurance benefits exclusively to employees of member schools held not exempt under sec_501 where the trust' sec_28 i page primary activity was providing insurance to employees in exchange for premiums vsp also argued that its service to small employers and geographically remote regions promotes social welfare to a degree that entitles it to exemption the district_court rejected this argument contrary to vsp's contentions small employers and residents living in rural areas are not necessarily poor needy or medically underserved for example a small but lucrative law firm may qualify as a small_employer but it scarcely could be considered part of an underserved_population moreover even if employees of a small_employer or rural resident were considered poor needy or medically underserved they still must be members of a limited class ie paying subscribers with whom vsp has contracted in order for them to obtain vsp's services furthermore contrary to vsp's contentions mere participation in medicaid medicare and healthy families does not result in it_primarily benefitting the public at large vsp did not serve any segment of the population that has not already contracted with it the criterion for an enrollee to receive vsp's services therefore is not whether the person is a member of a medically- underserved_population it is instead whether the enrollee is an employee or member of a paying subscriber eg the state of california that contracts with vsp for a fee therefore vsp's activities are not primarily directed toward the medically underserved but are directed toward the members of paying subscribers some of whom may incidentally happen to be medically underserved the fact that vsp has a requirement of membership for these groups indicates that vsp is primarily benefitting itself and its members by having such a restriction i page also the district_court found vsp competitively bid to obtain contracts to arrange the provision of vision care services to participants in medicaid medicare and healthy families although vsp contends that this fact shows that it endeavors to serve all segments of the market the argument is not well taken the mere fact that vsp has entered into such contracts does not necessarily evidence that it operates primarily for the promotion of social welfare to the contrary the contracts could just as easily be characterized as being primarily motivated by vsp's desire to increase the volume of vsp's business and its revenue finally the district_court noted that the medicaid medicare and healthy families programs appeared to be profitable for vsp vsp contended that sec_501 c does not require that an organization lose money on its functions before it can qualify as exempt while this is certainly true vsp's argument nevertheless misses the mark if only a small portion of an organization's overall activities consist of promoting social welfare then the organization cannot be said to be primarily engaged in that activity as required by sec_501 c the district_court additionally found that vsp carried on a business similar to for profit organizations vsp's primary activity is to arrange vision care services by connecting its subscribers and their enrollees to vsp's participating providers these services are provided in exchange for fees and claims costs that represent the majority of vsp's revenues contracting with paying subscribers does not directly promote the social welfare of the community rather it represents an ordinary commercial activity hence vsp is clearly a commercial operation similar i page to a for-profit business and no broad community benefit is conferred by vsp's primary activity as a mere arranger of services the record showed that vsp has been able to accumulate an extraordinarily large surplus over dollar_figure million by the end of by successfully operating its business on the other hand vsp's own financial statements showed that it spent only approximately dollar_figure million on charity work during the sharp contrast between these two figures further demonstrates that vsp's activities are primarily of a for-profit nature see people's educ camp soc supra corporation that devoted much of its revenues to improving its ability to compete commercially in resort business through accumulation of large surpluses and expansion of income-producing facilities held not exempt under sec_501 even though it engaged in some social welfare activities 285_f2d_800 ct_cl religious publishing house not exempt under sec_501 c where large accumulated_profits and small expenditures_for educational programs indicated that its activities were primarily of a commercial nature the more vsp acts like a for-profit company eg in setting salaries in cutting costs in increasing sales and clients in increasing revenues in worrying about competition the less it focuses on the promotion of social welfare indeed it was telling that vsp cites no factors showing that it is operating in the manner of a non-profit organization if vsp is going to behave the same way as it's for- profit competitors then it should be required to pay taxes as they do otherwise vsp would enjoy an unfair competitive advantage that thwarts the very purpose of tax exemption ihc health_plans supra granting a tax exemption to petitioners i page would necessarily disadvantage other for-profit entities with which petitioners compete the central principle underlying the commerciality doctrine is that an organization that carries on activities of a type and in a manner similar to those of for-profit enterprises as too large a part of its overall activities does not meet the requirements for exemption because it has a substantial nonexempt ie commercial purpose a corollary rule is that the presence of a substantial commercial purpose can be reasonably and reliably inferred from the existence of certain facts about and circumstances surrounding the organization's activities thus the regulations embody several principles relating to the conduct of commercial pursuits by exempt_organizations first because a commercial purpose is not an exempt_purpose an organization will not be found to operate 'exclusively' for exempt purposes if its operation of a trade_or_business for profit is a substantial purpose in that case the organization's exemption will be lost no matter how many important exempt purposes it may have over the years the courts elaborated and refined the doctrine in cases involving all manner of activities ranging from the operation of farms 73_tc_650 pharmacies federation pharmacy services inc supra restaurants 950_f2d_365 ca-7 to the provision of consulting b s w group inc supra and insurance nonprofits' ins alliance of california aftr2d fed cl_ct services to the sale of artwork 71_tc_202 testing materials edward 9_tc_533 and vision services vsp supra a basic i page precept emerged from these cases which is the hallmark of the commerciality doctrine the presence of a disqualifying commercial purpose can be revealed by an examination of the nature of the organization's activities and in particular from an analysis of certain facts and circumstances about those activities the most frequently cited 1commerciality factors' include competition with for-profits generation and accumulation of profits pricing margins business and marketing practices customer base highly compensated executives commissions paid to sales force lack of contributions e discussion commercial line_of_business does not provide medical services but rather arranges for third-parties physicians hospitals and other medical facilities to supply the medical services has contracted to provide to its paying subscribers employers for their employees enrollees like all for profit or not for profit are required by the state of to have a 30-day open enrollment period august whereby members of the general_public can apply for medical coverage in i page case out of enrollees in 20xx were individuals in 20xx out of enrollees were individuals and in 20xx out of enrollees were individuals therefore individual enrollees are considered de minimus trifling minimal so insignificant that a court may overlook it in deciding an issue or case black's law dictionary 9th ed even if we were to consider individual enrollees there has been no information provided which indicates that these i i individuals are part of an underserved medical group or were given relief from standard fee premium structure like vsp concentrated its efforts exclusively on fee premium paying subscribers employers and their employees enrollees every subscriber or individual needed to pay fees premiums to receive arranged medical benefits it was vsp's membership-based model like which works to benefit primarily its subscribers and not the general welfare of the community the court's rejection of a membership subscriber enrollee model may have led to vsp's comments in its supreme court brief that serving primarily fee-paying users precludes tax exempt status means the loss of tax exempt status for almost all currently tax exempt hmos tnt given our conclusion that commercial line_of_business does not advance or promote the common good and general welfare of the people of the community so as to be considered achieving a social welfare sec_501 purpose we need to determine if this line_of_business is substantial causing tax exemption under sec_501 to be revoked i page the line_of_business represents between and percent of overall activities and applying the haswell percentages which congress courts and the irs have used to distinguish between an insubstantial' or substantial' activity we find commercial line_of_business is substantial' causing tax exemption to be revoked during cy 20xx did merge into a sec_501 arranger with the sec_501 corporate entity surviving and changing its name to causing tax exempt status to be converted from a sec_501 to a sec_501 organization this conversion situation has no bearing on our determination that tax exempt sec_501 status should be revoked except that newly converted to sec_501 status should also be revoked in cy 20xx the newly converted total commercial premiums amounted to dollar_figure dollar_figure dollar_figure dollar_figure of expenses and of enrollees while an organization which does not qualify for tax exemption under sec_501 can be treated as qualifying under sec_501 rev_rul c b an organization that does not qualify under sec_501 can never qualify as a sec_501 organization tnt therefore newly converted sec_501 status still has a substantial non-exempt activity causing its converted sec_501 status to also be revoked i page medicaid in recent years many states have changed from traditional indemnity insurance to a managed care system for the provision of health care services to their medicaid population thus the state medicaid agencies contract with insurance_companies and hmos to arrange for the provision of health care services to eligible medicaid beneficiaries under fee-for-service indemnity insurance state medicaid agencies paid providers for services at the prescribed rates under managed care an hmo establishes a provider network enrolls medicaid recipients collects capitated fees from the state administers claims and disburses fees to the providers however the state still retails the obligation to provide health care to the poor it has not transferred any of this obligation nor have these hmos assumed any of the obligations by contracting with hmos to perform these services the state is merely changing the methods of delivery and payment expecting higher quality services greater patient access and most important lower costs in the managed care environment where the medicaid hmo is receiving substantial government funds and arranging for health care services the state has a substantial interest in ensuring that the medicaid hmo is delivering quality services and appropriately using the funds it receives as a result states exercise their right to extensively regulate and supervise the medicaid hmo's operations this involvement by the state is not an objective manifestation by the state that the hmo is performing a portion of the state's burden the state is merely ensuring that it is obtaining the services it is purchasing i page does not provide the community with more health care services than were previously available instead of purchasing health care services from physicians on a fee-for-service basis the state is purchasing arranger health care services from was granted in 20xx exemption under sec_501 as basically an arranger medicaid hmo the entity merged into in cy 20xx was granted in 19xx a sec_501 exemption as basically an arranger medicaid hmo a lot has happened since and the entity it merged into were granted tax exemption in the tenth circuit denied the tax exemption under sec_501 to an arranger hmo that had half of the state of utah medicaid population as enrollees ihc supra in a california district_court denied the tax exempt status under sec_501 to an arranger vision service hmo vsp who had some medicaid enrollees the court noted how profitable the medicaid program was and how the hmo like others had to submit a bid to participate in the program vsp supra over a three year period cys 20xx 20xx and 20xx earned gross_income from the state of medicaid program ofdollar_figure with a net profit ofdollar_figure and like vsp had to submit a bid like other non-profit or for-profit entities to participate in the program sec_5 per state of annual statements i page in an ohio district_court denied the tax exempt status under sec_501 c of various arranger hmo subsidiaries of vsp who had substantial medicaid enrollees the court noted how all of the participants in the medicaid program had to be enrollees in the vsp plans and the exact percentages are not what are controlling vsp tax litigation aftr2d the courts ruled vsp's 'operational model' of arranged health care services to its members subscribers enrollees primarily benefited these individuals and not the common good or general welfare of the community ld it was this 'operating model' that the courts viewed as objectionable to the principles of tax exemption under sec_501 or the court focused on the fact that an individual who wanted to participate in the arranger hmo's health care services had to be a member of a payor group ie either their employer or the state even if the individual was part of a medically underserved group ie the fact that the individual was part of an underserved group is irrelevant no information has been provided by as to how they treat an individual who no longer qualifies under the state medicaid program other than having their enrollment status terminated therefore an hmo like which merely arranges health care services for its own members subscribers enrollees does not translate into promoting the common good or general welfare of the community ihc supra vsp supra at the time was granted tax exempt status including the entity it merged into the service was focused on the enrollees of an arranger hmo if those enrollee sec_38 i page came from a medically underserved class such as participants in a state medicaid program then exemption was granted under either sec_501 or c subsequently however the courts focused on the fact that if even an underserved class had to be a member of a payor group such as an individual's employer or the state then the arranger hmo was only benefitting its members subscribers enrollees even if many were part of an underserved class rather than for the purpose of benefitting the community as a whole in 581_f2d_1235 and again in basch engineering inc v commissioner wl50664 the tax_court observed it is not unreasonable for him commissioner to charge a taxpayer receiving the benefit of such an opinion tax exempt determination_letter with the responsibility of keeping abreast of current developments in the law to be assured that his plan organization is still in compliance thus it is incumbent upon petitioner taxpayer to stay abreast of any change in the law such as through legislation regulations or rulings that could affect respondent's commissioner's initial determination accordingly even though or the entity it merged into were considered by the service as tax exempt in 19xx and 20xx the intervening years and the subsequent court cases demonstrate that could no longer rely on the service's initial determination i page commerciality doctrine- operating similar to a for-profit organization if an exempt_organization is operated in a for-profit commercial manner then said organization is not operating to achieve a tax exempt_purpose ie a commercial endeavor never translates into an exempt endeavor in our case there is little doubt is in fact operating in a commercial manner earned considerable income profits accumulated considerable net assets surplus pays their executives handsomely highly compensated paid substantial commissions to their sales force concentrates on the most lucrative clients large employers advertises and receives no contributions board meetings read like any for-profit commercial firm ie concerned about competitors sales volumes cutting costs paying the least amount of taxes declining new financially risky ventures not profitable etc started as a for-profit commercial firm ie this establishes the basis of formation to operate a commercial firm and formed three wholly- owned for-profit subsidiaries two insurance_companies and a third party administrator serving large self-funded employersv business savvy has even impressed one of its competitors there is simply no information to contradict the obvious conclusion that is operating in a manner similar to for-profit firms and as such not operating primarily for the promotion of social welfare or charity under either sec_40ipage c or sec_501 ie the presence of a single non-exempt purpose a commercial operation if substantial in our case will destroy exemption may believe it is publicly spirited but its manner of operation commercial negates any consideration of tax exemption f overall comments like vsp has an operational model whereby they arrange for their member subscriber enrollees to receive health care services supplied by other independent health care providers ie physicians hospitals and others the california district_court in vsp found that this operating model where vsp arranged for health care services only for its members subscribers enrollees resulted in vsp operating primarily for the benefit of its subscribers rather than for the purpose of benefitting the community as a whole ld the ninth circuit also rejected vsp's operational model as promoting the general welfare of the community vsp v u s wl ca gth ' in an april conference on tax exempt_organizations sponsored by the georgetown university law school service officials expressed support for the ninth circuit's decision in vsp and hoped other courts would follow it bennett 'irs officials outline emerging issues for tax-exempt health care organizations ' bna health care daily txnexempt vsp's request for rehearing en bane denied u s app lexis i page vsp also petitioned the supreme court stating in its brief as previously noted if serving primarily fee-paying users precludes tax exempt status means the loss of tax exempt status for almost all currently tax exempt hmos vsp's brief to the supreme court tnt the court declined vsp's request to hear the case 129_sct_898 also see amicus curiae's briefs to the supreme court that arrived at the same conclusion loss of tax exempt status for hmos wl wl and wl additionally several years later various vsp subsidiaries challenged the service's revocation of their tax exempt sec_501 status an ohio district_court followed the conclusion reached by the california district_court and the ninth circuit in rejecting vsp's operating model of arranging for their members subscribers enrollees to receive health care services supplied by other independent health care providers as operating primarily for the purpose of benefitting the community as a whole ie the model primarily benefitted only members subscribers enrollees and not the community vsp tax litigation supra the courts' rejections of vsp's 'operating model' occurred even though vsp arranged for the health care of small_employer groups and participants in medicaid medicare and schip programs as the ohio district_court noted the various small_employer and medicaid medicare and schip participants served by plaintiffs vsp are all subscribers the exact percentages are not what are controlling vsp supra i page in late the service denied exemption as an organization described in sec_501 to an organization that operated as a bundler arranger of health care services the organization entered into marketing agreements with multiple firms to sell memberships in the organization these organizations received a fee for each type of membership they sold anyone could purchase a membership members included employers of all sizes self-employed persons employees and retirees members received discounts on medical services and access to limited medical indemnity benefits information on health care and health care reform and access to scholarships for certain types of medical related studies the organization also offered discounts on travel pet services household appliances roadside assistance legal services and many other products and services if the costs exceeded the maximum indemnity benefits the member was responsible for the excess_amount the service referred extensively to the judicial determination that vision service plan did not qualify for exemption as a sec_501 organization the service noted that both vision service plan and this organization provided benefits only to members in addition the service found that the amount devoted to social welfare was a very small share of the total expenditures in a recent program_manager_technical_assistance memorandum pmta from te_ge chief council to the commissioner of te_ge council stated accordingly x would qualify for exemption under sec_501 only if x are not organized for profit and x operate exclusively for the promotion of social welfare the determination is based on all the facts ' private_letter_ruling plr i page and circumstances of x applying the statute regulations and pertinent court cases including vision service plan as discussed above the vsp decisions based on the particular facts and circumstances of those cases held that certain organizations whose principal activities were arranging or administering vision service benefits for their premium paying members were not exempt under sec_50l c the plr and technical assistance memorandum are not provided as support for the agents' position but rather to show the service is applying the principles set forth in the vsp case to other organizations g conclusion given the dramatic effect of these cases on tax exempt status and need to keep abreast of current developments that could impact their initial determination along with the for-profit commercial manner of operations the inescapable conclusion is starting with the calendar_year ending on december 20xx no longer should be considered tax exempt under sec_501 c or should the entity merged into during calendar_year ending on december 20xx be treated as tax exempt under sec_501 h comments during the course of this examination the agents brought to attention their concerns regarding the possibility that tax exemption could be in tnt date also cch advises practitioners they may want to consider whether there is a fin48 or tax_return issue for tax exempt prepaid health_plans p big_number 441page jeopardy and requested a meeting to discuss this matter declined the agents' request to meet and discuss exemption concerns nevertheless has made comments concerning their commercial line_of_business the integral_part_doctrine sec_501 and uniformity unfair competition commercial line_of_business the bulk of comments are in reference to their commercial line_of_business makes a number of arguments to support its conclusion that the commercial line_of_business is related to their tax exempt_purpose a promotion of health is an arranger prepaid health care plan does not provide any direct health care services but rather acts as a facilitator go between linking their paying subscriber groups employers and their employees enrollees with participating health care providers believes their facilitator activities should be looked at in the same light the irs views tax exempt hospitals rev_rul c b or hmo's that directly provide medical_care 71_tc_158 tax exempt hospitals or direct medical service providers are granted tax exemption on the compelling evidence of substantial public benefit based on community-wide access to health care services open medical staffing and the 1dr response to idr i page provision of free emergency room care to indigents none of those characteristics are present in facilitator activities no non-enrollees can walk into a physician's office and expect their treatment to be paid for by if an individual wants their treatment to be paid for by then said individual must be linked to a paying subscriber ie in most cases an employee naturally that was not the case for the hospital granted tax exempt status in revrul_69_545 or for the direct medical_care provider in sound health also in the vision service plan vsp case another facilitator of medical services they vsp cited revrul_69_545 and sound health as authority for vsp to be considered tax exempt under sec_501 c however the courts two district courts twice at the court_of_appeals for the ninth circuit and the supreme court rejected vsp's reliance on revrul_69_545 and sound health b public policy believes with the enactment of the patient protection and affordable_care_act aca in march that court cases such as vsp ihc health plan and geisinger health plan are no longer good law the years involved in this case are years in which the aca was not fully implemented nevertheless aca does not provide any relief to states that congress in enacting aca recognized the many negative effects associated with being uninsured for health care therefore in mind if they are providing an arranger facilitator service of linking paying subscribers and their enrollees to participating health care providers then they are wl wl2984456 wl3294958 wl wl2467744 wl tnt i page doing the very thing that congress sought to achieve namely more individuals with health care insurance even points to a newly enacted sec_501 exemption as proof of congressional intent in lake forest supra an organization formed to provide adequate housing for war veterans they lake forest u offers national policy statements in a number of acts of congress relating to housing -- the most pertinent enacted after the sale of lake forest-- to establish that in the sale of the projects the congress intended that the property should thereafter retain and enjoy a social-welfare status in the hands of the purchaser see u s c a effective u s code cong service p et seq while the occupancy preferences may contribute to the promotion of social welfare they do not overbalance the private nature of the project government fostering of social welfare by financing housing construction through private channels or extending credit in sales of its surplus properties does not of itself establish that the recipients' operations should in addition enjoy tax immunity also a recent detroit news article noted a congressional_budget_office cbo report estimating that million americans will not have health insurance in therefore as praiseworthy the congressional goals are to have every american insured as the lake forest court_of_appeals for the fourth circuit noted a detroit news date section b i page congressional goal will not overrule the requirements that a sec_501 or c organization must be operated for the 11well-being of persons as a community as opposed to just a subgroup subscribers and their enrollees of them sec_501 is the latest in a long line of insurance organizations congress has determined is an appropriate recipient for tax exempt status sec_501 permits cooperative_hospital_service_organizations to purchase insurance on a group basis sectio sol n treats charitable risk pools as sec_501 organizations if they serve only sec_501 c organizations are organized under a state law authorizing charitable risk pools and do not rely primarily on premium payments and capital contributions made by participants in addition small insurance_companies are specifically provided tax exemption under section sol c ls which provides tax-exempt status for insurance_companies other than life_insurance_companies state-sponsored health insurance pools for high-risk_individuals who are otherwise unable to obtain health insurance and state sponsored workers'_compensation reinsurance organizations are eligible for tax exempt status under sec_501 c and the aca added qualified issuers to the list of tax-exempt organizations under section sol c new sec_501 c allows these insurers which cater to individual and small_group markets to obtain federal tax exemption under certain conditions it also requires such organizations to be nonprofit membership corporations substantially_all the activities of which consist of issuing health_plans to individuals and small groups within the state in which it is licensed a qualified issuer or a related_entity or predecessor must not have been a health insurance 481page issuer on or before and must not be sponsored by a state_or_local_government any political_subdivision or any instrumentality of such government or political_subdivision qualified issuers will receive start-up loans and or repayable grants which will allow qualified issuers to satisfy regulatory requirements necessary for state insurance licensure a qualified issuer must be governed by the majority vote of its members implement ethics and conflict of interest standards protecting against insurance industry involvement and interference and operate with a strong consumer focus including timeliness responsiveness and accountability to members furthermore its board_of directors may not include representatives of any federal state_or_local_government nor any representative of a health_insurance_issuer or related_entity qualified issuers must satisfy the following four conditions to receive tax exemption first qualified issuers must notify the treasury by applying for tax exemption second like sec_501 organizations qualified issuers must comply with a private_inurement prohibition with exceptions for using profits to lower premiums improve benefits or for other programs intended to improve the quality of health care provided to members third no more than an insubstantial amount of a qualified issuer's activities may consist of lobbying fourth qualified issuers must refrain from engaging in political activity qualified issuers that lose their tax-exempt status or those that do not apply for tax exempt status must pay federal_income_tax all this points to the fact that congressional requirements for a particular tax exempt code section does not override congressional requirements for another tax exempt code section i page if wants to be exempt under either sec_501 or c then they need to satisfy the code section requirements and not merely point to another tax exempt code section here sec_501 as justification for its failure to satisfy the congressional requirements for continued consideration as an organization exempt from federal taxes under sec_501 or c points to provisions in the aca where certain small employers may apply for tax_credits if they provide health insurance to their employees as a positive factor however also contained in the aca is a provision starting in that levels a excise_tax on employers who offer high-cost health care plans to their employees additionally the cbo projects the revenue from this excise_tax through will be dollar_figure billion which far exceeds the average costs savings dollar_figure billion from other provisions contained within the aca therefore the aca contains both tax incentives and tax disincentives relating to employers offering health care plans to their employees finally regarding speculation that vsp ihc health plan and geisinger health plan are no longer good law due to the enactment of aca the irs has cited either vsp ihc or geisinger as authority in eight private letter rulings and one pmta since the enactment of aca accordingly and contrary to speculation the irs does consider vsp ihc and geisinger to still be good law wall street journal date special health care report plrs and pmta i page c vision care does not support exemption to the extent medical_care does believes a prepaid arranger facilitator health care plan that covers more than just vision care should be viewed in a more favorable light than a prepaid arranger facilitator health care plan that merely covers vision care views the huge costs on community resources from uninsured individuals to be far greater when all medical conditions are covered as opposed to just vision care contrary to assertion that vision care is not a huge drain on community resources one of the amici curiae briefs to the supreme court is support of vsp continuing to be recognized as tax exempt under sec_501 noted a vision problem left uncorrected can do serious harm to a child's development and quality of life according to the center for disease control and prevention u i mpaired vision can affect a child's cognitive emotional neurological and physical development by possibly limiting the range of experiences and kinds of information to which the child is exposed ii center for disease control and prevention what is vision impairment date the effect of an uncorrected vision problem on the ability of a child to succeed in school can be devastating approximately percent of what a child learns is learned visually american optometric association school aged vision to years of age some vision problems if not corrected at an early age can lead to permanent disability and blindness for example amblyopia or ulazy eye ii is a condition http www cdc gov i ncbddd dd vision2 htm http www aoa org x94sl xml l i page affecting n2 to out of every childrenn and results in reduced vision in an eye that has not received adequate use during early childhood national eye institute amblyopia date if left untreated until age six amblyopia will most often result in some permanent vision impairment if left untreated until age ten the eye may become functionally blind uncorrected vision problems are also a significant drain on the nation's economy a study reported that untreated amblyopia alone costs the united_states an estimated dollar_figure billion in earning power each year jaime h membreno melissa m brown gary c brown sanjay sharma george r beauchamp a cost-utility analysis of therapy for amblyopia ophthalmology if a child becomes visually impaired the additional costs for medical visits home modifications and lost productivity are estimated at dollar_figure over the child's lifetime center for disease control and prevention economic costs associated with mental retardation cerebral palsy hearing loss and vision impairment - united_states date wl the court was not persuaded by this argument in plr the irs denied an organization's application_for tax exempt status under sec_501 which arranged for health insurance to be http i www nei nih gov health amblyopia amblyopia_guide asp http www cdc gov mmwr preview mmwrhtml mm5303a4 htm amended by erratum at http www cdc gov mmwr preview mmwrhtml mm sec_32as htm i page obtained by small_employer groups for their employees the irs also found the organization did not establish that any benefit that the community as a whole may derive from your health insurance programs for participating employers and their employees such as relieving the community of the financial burden of providing healthcare services to uninsured members of the community is more than incidental remote and tenuous accordingly the audit team is following the court's and the irs's conclusion that the cost to the community associated with uninsured individuals as speculated by is not sufficient to recognize as qualifying for tax exemption under sec_501 or c d community rating under this topic we have three separate areas to consider i redlining ii pre existing condition and iii generally affordable premiums the agents pointed out how vsp with no success argued that they also did not redline had no restrictions on pre-existing conditions and believed their premiums were generally affordable nevertheless believes it is more important to offer these items in the medical field than in the vision care field in the fact section of this report indicated they are in the small_employer field only because employers with or more employees are the most vsp's brief to the supreme court tnt i page lucrative profitable segment of this line but it is very difficult to gain a foothold into this segment which has resulted in having a large percentage of their commercial line consisting of employers with less than employees causing the overall losses also if the affordable_care_act does not provide some relief then will terminate its commercial line_of_business additionally there is not one comment over a three year period in board minutes that touch upon small employers or individuals all board comments concern the lucrative large employer market marketing initiative includes targeting larger employer groups and doing a media blitz growing reputation cost-effective and flexible benefit plans will begin to attract larger employer groups many of the requests coming from large employer groups in the s e region 2s and to reinvest a relationship with local the union is statewide with over members on the individual side all we know is over a three year period had on average total enrollees of with average total enrollees not connected with a paying subscriber group individuals of dollar_figure you would think if is not redlining not taking pre-existing conditions into account and their premiums are generally affordable then far more than individuals would have signed up over those years in one of prepaid arranger health care plans also has failed to indicate they have any subsidized programs to assist individuals or small response idr and 20xx meeting 20xx meeting 20xx meeting 20xx meeting annual statements to the state of i page employees due to their financial conditions to secure one of prepaid arranger health care plans additionally the irs noted in its brief to the court vsp argues that its arrangement for the provision of discounted services to enrollees of small employers and enrollees who reside in rural areas supports its claim for tax-exempt status there is no legal authority for this argument indeed small employers and rural residents are not necessarily poor needy or medically-underserved populations for example a small but lucrative law firm may qualify as a small_employer but certainly could not be considered part of an underserved_population certainly even if an employee of a small_employer or rural resident was considered poor needy or medically underserved in order for them to obtain vsp's vision benefit they would still be required to become an enrollee of a paid subscriber because it limited the vision benefit to its members' enrollees vsp's arrangement for the provision of these services does not promote social welfare lastly vsp states that its rates are generally affordable this bald assertion is not supported by any evidence instead it is based on vsp's attorney's own statement made without personal knowledge should not be considered and should be stricken from the record and the term is too vague to support vsp's claim the plan might be wl i page affordable as that term is used by vsp to an enrollee who earns dollar_figure per year but may not be affordable to an unemployed person in geisinger supra the court stated an organization must primarily benefit the community not its subscribers plus a few people and in ihc health_plans supra the court stated an organization cannot satisfy the community benefit requirement based solely on the fact that it offers health care services to all in the community in exchange for a fee in plr the irs denied an organization a sec_501 tax exempt status even though said organization was operating for the purpose of enabling employees of small_employer groups to obtain health insurance they would otherwise be unable to afford thereby reducing the number of uninsured workers and helping small businesses gain access to quality health insurance for their employees in plr the irs ruled that an organization established to arrange quality health care plans for senior members of the community was not operating for a sec_501 c _purpose but rather primarily for the benefit of the organization's members the plr went on to note for example a health_maintenance_organization that is operated primarily for the purpose of benefiting its paying subscribers does not qualify for exemption solely because the community also derives health benefits from its activities see geisinger health plan supra and ihc health_plans inc supra wl3242063 i page in plr the irs ruled an organization formed to assist members of a particular faith with medical_expenses was not operating for a sec_501 purpose the irs found the organization primarily is reimbursing the medical expense claims of your members in exchange for their regular payment of fees which precludes exempt status as promoting social welfare 759_f2d_792 loth cir therefore tax exempt status under sec_501 c or c is not assured simply because it is offering a prepaid arranger health care plan to anyone willing to pay their fees e incidental benefit raises the possibility that even if paying subscribers and their enrollees are receiving a direct private benefit from prepaid arranger health care plans said benefit is both qualitatively and quantitatively incidental compared to the benefits the public in general received the agents have previously demonstrated that the courts in vsp found to the contrary and determined the public benefit was incidental to the private benefits received by paying subscribers and their enrollees also see plr where the irs like the vsp courts ruled in a like fashion furthermore the irs's expert witness in the vsp case found the public benefit was incidental to the private benefits received by paying subscribers and their enrollees the agents are citing these plrs not for support of their position but rather to show how the irs treated situations similar to i page mr marcus s owens is a member of the law firm caplin drysdale chartered of washington d c and worked in the internal revenue service's exempt_organizations division from to during his roughly years with the irs' exempt_organizations division mr owens served in many supervisory capacities ultimately serving in the government's senior executive service and specifically serving as director from date to date in the decade that he served as director of the exempt_organizations division mr owens was the highest-ranking official within the irs with exclusive line responsibility for federal tax_administration matters relating to tax exempt_organizations his responsibilities included overseeing the issuance of all private letter rulings and technical_advice memoranda on complex issues of federal tax law applicable to tax-exempt organizations in addition mr owens was responsible for the development of the annual irs audit plan for tax-exempt organizations and the development of official guidance including revenue rulings revenue procedures explanatory publications and the internal_revenue_manual and irs training materials relating to tax-exempt organizations for example mr owens supervised the development and reviewed draft versions of the irs training text on healthcare introduction to the health care industry in conjunction with the treasury_department and the irs office_of_chief_counsel mr owens participated in the drafting of regulations interpreting sections of the code relevant to tax- exempt_organizations i page mr owens reviewed relevant guidance and research materials various vsp internal documents and mr mancino's vsp's expert witness report and concluded that vsp does not qualify for federal_income_tax exemption under sec_501 as it is operated qualitatively and quantitatively primarily to further the interests of its subscribers enrollees and providers rather than a community beyond its members mr owen's also concluded that vsp does not qualify for federal_income_tax exemption under sec_501 c because its primary activity consists of carrying on a business with the general_public in a manner like that of for-profit organizations and is not operated exclusively for the promotion of social welfare as described in sec_501 therefore contrary to assertions the courts and irs have concluded both qualitatively and quantitatively that paying subscribers and their enrollees are the primary beneficiaries of a prepaid arranger health care plan as opposed to the public at large thereby causing said plan to be treated as other than tax exempt under sec_501 or c f benefits to all notes how anyone can participate in its prepaid arranger health care plans provided they pay the required fees in mind this ability for all to become participants so long as they paid the fee constitutes a benefit to the community justifying a tax exempt status under sec_501 or c i page vsp without success made the same argument vsp's provision of vision care services primarily to its enrollees does not preclude exempt status it is the breadth of the community that vsp serves in this manner that forms the basis for vsp's exemption vsp served over big_number small businesses representing over of its subscriber groups vsp promoted health by arranging high quality vision services for million enrollees also in lake forest supra the court noted size of membership in ratio to local population is not controlling on whether an organization is 'civic' or 'social' the number affected is not the criterion a private project may touch an appreciable segment of the people or a large physical area and yet for want of the considerations mentioned not be converted into a civic or social undertaking classification as 'civic' or 'social' depends upon the character- as public or private- of the benefits bestowed of the beneficiary and of the benefactor finally as previously noted the court in ihc health plan supra found uan organization cannot satisfy the community benefit requirement based solely on the fact that it offers health care services to all in the community in exchange for a fee wl wl wl3294958 go i page therefore merely because anyone for a fee can participate in one of prepaid arranger health care plans does not translate into recognizing as a tax exempt_organization under sec_501 or c g quality initiatives feels its quality initiative concerning their contracted physicians will cause those physicians to treat all of their patients in a like manner resulting in benefits for both enrollees and non-enrollees the same argument was advanced without success by vsp vsp also promotes health through its comprehensive and rigorous quality of care programs the government terms these quality of care programs irrelevanto because it alleges they confer a benefit only on vsp's enrollees or its participating providers and do not benefit the community first to the extent these programs benefit vsp enrollees that benefit extended to over million california enrollees in including over million patients who were medicare medicaid and healthy families enrollees as well as to the over children who received free care under vsp's sight for students program but the community benefit provided by vsp's quality of care programs is not limited to vsp enrollees by raising the standard of care for doctors on the vsp panel through the development and continual updating of clinical algorithms and its rigorous quality management practices credentialing recredentialing peer review and audits vsp promotes health for all patients of those doctors i page therefore as in vsp quality initiatives argument does not support a claim for tax exemption under sec_501 or c h sec_501 vs c is of the belief that more private benefit is allowable under sec_501 than under sec_501 as we know in august 20xx merged into an existing sec_501 organization and took over that organization's sec_501 status prior to august 20xx was exempt under sec_501 again vsp without success made the same argument the government acknowledges that the irs had granted the sound health hmo sec_501 c statusj and then asserts that there is nothing in the decision that explains why the health plan petitioned the court for a determination of sec_501 c statusj nor whether the standard under sec_501 is more or less stringent than that under sec_501 u as to the respective standardsj surely it is self-evident that if the irs granted sec_501 c status but refused to grant sec_501 c statusj then the standard under sec_501 c must be more stringent with respect to why the sound health organization sought sec_501 c status rather than being content with a sec_501 c designationj its reasons were presumably the same as those of virtually every other organization that applies for exemption under sec_501 c rather than under sec_501 c as set out in vsp's motion for i page summary_judgment sec_501 organizations are eligible for a host of tax benefits that are not available to sec_501 organizations these include eligibility to receive deductible charitable_contributions under i r c section and to receive grants from private_foundations under i r c sec_4945 without expenditure_responsibility requirements to borrow at low interest rates in tax exempt bond financings under sec_145 preferential postal rates and potential access to additional benefits such as real_property tax exemption under state law indeed it is because of this higher level of associated benefits that the standards under sec_501 are more stringent what fails to recognize is its subscriber member enrollee structure precludes tax exemption under either sec_501 or c no matter what the differences are between these two tax exempt code sections here is how vsp stated it to the court the government's primary argument in support of the district_court decision is that vsp's membership-based structure precludes exempt status under sec_501 the government relies on this membership structure argument to dismiss or at least devalue virtually all of the social welfare that vsp provides the government's argument adopted virtually wholesale by the district_court that a membership_organization such as vsp is per se outside of sec_501 i page throughout this report the agents have repeatedly referred to subscriber member enrollee operational structure as what the courts two district courts twice at the ninth circuit_court of appeals and the supreme court found objectionable in granting vsp a sec_501 or c tax exempt status several tax exempt practitioners have found the court's determination in vsp damaging to all hmos jedrey buck vision service plan and the hmo guidelines taxation of exempts may date the decision suggesting that most hmos should not qualify for tax exempt status jedrey fine vision service plan part two taxation of exempts july date the district court's decision suggested that most health maintenance organizations hmos would not qualify for tax exempt status flynn does vision service signal death knell for c hmos the exempt_organization tax review date if the vision service standard is imposed in the future on hmos seeking to qualify or that are currently qualified for sec_501 status it is unlikely they will be able to qualify or continue to qualify under these new requirements additionally the irs in plr ruled a facilitator health care organization was not entitled to a sec_501 tax exemption even though it acted as a facilitator for small_employer groups who were unable to afford adequate health care coverage for their employees because their activities only benefited the participating employers and their employees rather than the community as a whole 641page accordingly the agents like the courts and irs reject subscriber member enrollee operating model as advancing a sec_501 or c purpose i even though is not a direct provider of health care services that fact is of no importance in determining if commercial line_of_business promotes community health as the agents previously stated the hospital in revrul_69_545 supra and the medical clinic in sound health supra were both direct medical_care providers who attended to the medical needs of anyone in the community regardless of their ability to pay is a facilitator linking those willing to pay their fees subscribers and their employees with those willing to accept fees for providing health care services this is a straight business transaction ie fees charged for arranged services there is simply no community benefit being served by this operating model which the courts along with the irs rejected said model as advancing a sec_501 or c purpose merely offering to arrange health care services to all in the community in exchange for a fee cannot satisfy the community benefit requirement of sec_501 or c in essence is arguing the two district courts twice the court_of_appeals for the ninth circuit and once the supreme court got it wrong in the vsp case namely an organization like with an operational model that primarily as the government's brief in vsp found a key fact for the court in sound health was that an emergency patient cannot be refused aid in contrast vsp doctors are not required to treat non-vsp enrollees and vsp does not reimburse doctors for treatment of non-vsp enrollees thus one of the key facts for the sound health court is not present in vsps case wl3242063 ihc health plan supra i page arranges medical_care services to its subscribers members enrollees is precluded from claiming tax exempt status under sec_501 or c the irs's position is clear an organization like with the noted operational model is precluded from claiming tax exempt status under sec_501 or c therefore sole avenue for it to retain tax exempt status under sec_501 c or c is to secure concurrence from another court that operating model does not preclude from continuing to claim tax exempt status under sec_501 or c the irs examination agents are enforcing the irs's position and as such commercial line_of_business does not achieve a sec_501 c or c purpose and because this line_of_business constitutes a substantial activity see previous portion of this report for additional details tax exempt status should be revoked under both sec_501 or c effective as of the beginning of the first tax_year january 20xx included within the audited period integral_part_doctrine believes this doctrine applies to their situation the integral_part_doctrine theory is not codified but its genesis may be found in sec_1 502-l b of the income_tax regulations which states that a subsidiary may qualify for tax exempt status on the ground that its activities are an integral part of the exempt_activities of the parent organization i page the court in geisinger health plan ghp covered the integral_part_doctrine and found ghp like was part of a large healthcare system yet it still did not qualify for exemption under this doctrine as our examination of the manner in which ghp interacts with other entities in the system makes clear its association with those entities does nothing to increase the portion of the community for which ghp promotes health - it serves no more people as a part of the system than it would serve otherwise it may contribute to the system by providing more patients than the system might otherwise have served thus arguably allowing the system to promote health among a broader segment of the community than could be served without it but its provision of patients to the system does not enhance its own promotion of health the patients it provides - its subscribers - are the same patients it serves without its association with the system to the extent it promotes health among non-ghp-subscriber patients of the system it does so only because ghp subscribers' payments to the system help finance the provision of health care to others an entity's mere financing of the exempt purposes of a related_organization does not constitute furtherance of that organization's purpose so as to justify exemption thus it is apparent that ghp merely seeks to piggyback off of the other entities in the system taking on their charitable characteristics in an effort to gain exemption without demonstrating that it is rendered more charitable by virtue of its association with them 30_f3d_494 ca-3 i page in the ihc - health plan case again we had an arranger of medical services which was part of a large healthcare system health services claiming but rejected by the court it qualifies for exemption under the integral_part_doctrine nevertheless to the extent the integral-part doctrine recognizes that we should consider the totality of the circumstances in determining an organization's purpose the doctrine is in accord with our sec_501 jurisprudence one of the myriad factors we may consider in determining an organization's purpose is whether an essential nexus exists between an organization seeking tax exemption and a tax-exempt affiliate the example cited in the treasury regulations aptly illustrates the point a subsidiary_organization which is operated for the sole purpose of furnishing electric power used by its parent organization a tax-exempt educational_organization in carrying on its educational activities c f_r sec_1 502-l b in other words as we interpret the integral-part doctrine it simply recognizes that t he performance of a particular activity that is not inherently charitable may nonetheless further a charitable purpose revrul_69_572 using the example cited in sec_1 502-l b if we were to consider the nature of the subsidiary's activity in isolation - furnishing electricity - we would have no indication that the subsidiary serves an exempt_purpose on the other hand when we look at the totality of the circumstances it becomes clear that the subsidiary's activity furthers the exempt_purpose of education the product provided is essential the 325_f3d_1188 ca-10 i page subsidiary furnishes its product solely to the tax-exempt affiliate and the tax-exempt parent exercises control_over the subsidiary these facts considered in conjunction with the exempt_purpose for which the tax exempt parent operates support a strong inference that the subsidiary operates for the same exempt_purpose as does the parent in this case we need not decide whether petitioners provide a service necessary to health services in conducting its exempt_activities the required nexus between the activities of petitioners and health services is lacking as the tax_court noted petitioner s ' enrollees received approximately percent of their physician services from physicians employed by or contracting with health services while petitioner contracted for the remaining percent of such physician services directly with independent physicians health_plans t c m pincite thus unlike the subsidiary furnishing electricity in sec_1 502-l b petitioners do not function solely to further health services' performance of its exempt_activities rather a substantial portion eighty percentps of petitioners' enrollees received physician services the following table taken from petitioners' brief presents a percentage breakdown of petitioners' total billings for physician services year employed not employed panel not employed non-panel employed includes those physicians employed by health services' physician division contractors who had medical staff privileges at a health services hospital not employed non-panel includes all other physicians not employed panel includes independent i page from physicians with no direct link to health services health_plans t c m pincite while has not supplied a breakdown of its physicians' claim payments we assume a similar ihc- health plan result accordingly is not afforded tax exemption under sec_501 or sec_501 through the application of the integral_part_doctrine section sol m sec_501 of the code provides that an organization described in sec_501 or sec_501 shall be exempt only if no substantial part of its activities consists of providing commercial-type_insurance the legislative_history indicates that this provision was intended in part to bar continued sec_501 exemption for blue cross blue shield organizations which had enjoyed such status for many years despite being in many respects indistinguishable from commercial health insurers see h_r rep no 99th cong 1st sess c b vol consequently where an organization's activities resemble those of commercial insurers generally section sol m would serve to deny exemption under sec_501 sec_501 of the code provides that the term commercial-type_insurance does not include incidental health insurance provided by a health_maintenance_organization of a kind customarily provided by such organizations mancino taxation of hospitals and health care organizations matthew bender chapter it is very difficult for an hmo to qualify for tax exempt status as an integral part of a health care system i page the legislative_history of sec_501 provides for this purpose sec_501 m of the code commercial-type_insurance generally is any insurance of a type provided by commercial insurance_companies c ommercial-type insurance does not include arrangements that are not treated as insurance ie in the absence of sufficient risk shifting and risk_distribution for the arrangement to constitute insurance see helve ring v legierse 312_us_531 in reporting on technical corrections to sec_501 of the code that were made in the technical_and_miscellaneous_revenue_act_of_1988 tamra the conference committee stated t he provision relating to organizations engaged in commercial-type_insurance activities did not alter the tax-exempt status of health maintenance organizations hmos hmos provide physician services in a variety of practice settings primarily through physicians who are either employees or partners of the hmo or through contracts with individual physicians or one or more groups of physicians organized on a group practice or individual practice basis the conference committee clarifies that in addition to the general exemption for health maintenance organizations organizations that provide supplemental health maintenance organization-type services such as dental or vision services are not treated as providing commercial- staff of joint_committee on taxation general explanation of the tax_reform_act_of_1986 pincite comm print see also h_r rep no 99th cong 1st sess 1986_3_cb_663 - 711page type insurance if they operate in the same manner as a health_maintenance_organization in any event sec_501 does not grant tax-exempt status to any organization instead it disqualifies an organization that otherwise meets the requirements for exempt status under sec_501 c or if the organization provides commercial-type_insurance see 32_fedclaims_277 as the service stated in pmta supra provision of the tax_reform_act_of_1986 states specific circumstances in which t he amendments made by this section shall not apply as noted above the amendments sec_1012 made were to add sec_501 m to the code sec_501 c enumerates a number of specific requirements the organization must not be organized for profit the organization must be operated exclusively for the promotion of social welfare the regulations add further explication the organization must be primarily engaged in promoting in some way the common good and general welfare of the people of the community sec_1 c -l a i j t's primary activity must not be carrying on a business with the general_public in a manner similar to organizations which are operated for profit sec_1 c -l a ii each of these requirements are distinctive and h_r conf_rep no 100th cong 2d sess 721page absent from sec_501 moreover provision only describes the activities of x it does not cite sec_501 and it does not address whether these activities promote social welfare the statutory language itself contains no statement or indication that by enacting sec_1012 of the tax_reform_act_of_1986 congress did or intended anything more than to provide an exception for x from the specific requirements of sec_501 provision did not amend sec_501 it does not state that x met the general requirements of sec_501 nor does it provide an exception for them from sec_501's requirements both the legislative_history to the tax_reform_act_of_1986 and to the technical corrections act describe provision as an exception to sec_501 not as an exception to sec_501 h_r rep no a h_r rep no rep no we therefore conclude provision of the tax_reform_act_of_1986 did not create an exception for x from the requirements for federal tax exemption under sec_501 provision only provides that sec_501 does not apply to x ruling a and interpreted provision too broadly neither the express statutory language nor the legislative_history supports a conclusion that the provision of y by x per se promotes social welfare or otherwise grants x automatic exemption under sec_501 i page also briefs to the courts in support of vsp's continued tax exemption under sec_501 c noted how any revocation of vsp's exemption would nullify congressional intent as stated in section sol m causing that section to be superfluous meaning less nevertheless the courts approved the irs's revocation of vsp's tax exempt status under sec_501 therefore section sol m affords no exception to the basic requirements needed to be satisfied in order for to be considered tax exempt under sec_501 or c uniformity unfair competition believes a date memorandum issued by the irs national_office tax exempt division requires the irs to resolve hmo cases on a uniform basis and not through the audit process it would be unfair to challenge taxation on audit without dealing with the issue at other entities which competes against and are not currently being audited the date memorandum instituted an eighteen-month moratorium on revoking tax exempt statuses of hmos using as the basis section sol m unless you received approval from the director exempt_organization examination and the director rulings and agreements as noted this moratorium was for an eighteen-month period which has long since expired also the memorandum clearly stated the moratorium on revoking an hmo's tax exempt status under sec_501 c or c applies only if the basis for the wl wl wl tnt tnt i page revocation is section sol m if a health_maintenance_organization no longer meets the requirements for exemption under sec_501 c or c without considering irc sol m exemption may be revoked the proposed revocation of tax exempt status under sec_501 or c is not based on the application of section sol m but rather on the basis that no longer meets the requirements under sec_501 or c therefore this date irs memorandum has no application to our case furthermore vsp made the same arguments in their petition to the court for continued recognition of their sec_501 tax exempt status to no avail vsp's nonprofit structure fundamentally distinguishes it from its for profit competitors in another way as well for-profit companies have numerous ways that they can access capital to fund their growth issuing stock through public or private placements accessing public and private debt obtaining venture capital etc nonprofit_corporations in contrast have limited access to capital markets and typically must build capital through retained earnings particularly if they are not exempt under sec_501 c which can issue tax exempt bonds and receive charitable_contributions gifts and grants given the financial advantages that for-profit companies have over nonprofit companies some legal scholars see a nonprofits' tax exemption as compensating them for the restrictions they face in raising capital the irs decision to deny exempt status to the vsp i page affiliates leaves them nonprofit but not tax exempt placing them in the worst of all worlds the irs found which the court accepted if vsp is going to behave like its competitors then it should be required to pay taxes like its competitors otherwise vsp enjoys an unfair competitive advantage that thwarts the very purpose of tax exemption see 325_f3d_1188 loth cir granting a tax exemption to petitioners would necessarily disadvantage other for-profit entities with which petitioners compete quoting 625_f2d_804 8th cir citing 425_us_1 accordingly there are no restrictions on the agents proposing to revoke tax exempt status under sec_501 or c and subjecting their net_income to federal taxes wl2467744 wl in the united_states two-thirds of all hmos are for profit taxable organizations john p geyman the corporate transformation of medicine and its impact on costs and access to care j am bd of family prac david u himmelstein quality of care in investor-owned vs not-for-profit hmos j a m a i page
